Title: From George Washington to Colonel Charles Harrison, 7 December 1779
From: Washington, George
To: Harrison, Charles


        
          Sir
          [Morristown, 7 Dec. 1779]
        
        Those men of your Regiment whose term of Service has expired, or will expire by Christmas next, may be marched in a body to the State of Virginia by a proper number of the Officers intended to be furloughed—to prevent insult & depredations by their returning in a straggling & scattered manner & there dismissed. The residue are to be left under sufficient & proper Officers, subject to the command of Brigr General Knox. The Officers who take charge of the Men returning will be considered as on command during their march and will be allowed for that time three dollars ⅌er day.
        If on the March, any of the Men can be engaged for the War—upon condition of obtaining a furlough to be absent from their Regiment till the first day of April next—they may be enlisted for the Continental bounty—provided the Officers have such knowledge of their characters as to be morally certain of their return by that time—To hazard the bounty upon others who have no fixed places of abode, or connexions in the Country, would be imprudent. On no terms, is a bounty to be given to any man who engages short of the War.
        On this matter you will take the sentiments of the board of War—from whom (if they approve the measure) you will (being in Phila.) receive orders for a small Sum to make the experiment with.
        For further means & mode of recruiting your Regiment, you must consult the State of Virginia which has adopted it as part of its quota. Given at Head Qrs in Morris Town this 7th day of Decr 1779.
        
          Go: W——n.
        
      